DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (JP2013175814A, English translation attached) in view of Kondou (US 2015/0049242 A1) and Huerta et al. (US 2016/0127643 A1, cited by applicant).

As to claim 1, Matsuo discloses an image capturing apparatus (Figs.1-7: surveillance camera 1) comprising: 
a housing (Figs.1-7: upper cover 101 corresponds to the claimed housing);
a camera unit arranged in the housing (Figs.3-7: camera unit 401);
a sphere-shaped dome cover (Figs.1 and 3-7: dome cover 103) configured to cover the camera unit and to be supported by the housing (Figs. 5-7: the dome cover 103 covers the camera unit 401 and attached to the upper cover 101);
a substrate unit (Figs.3-7: cover member 211 and printed circuit board 206 correspond to the claimed substrate unit) arranged near the camera unit in the housing (As shown in Figs.3-7, the cover member 211 and the printed circuit board 206 is arranged near the camera unit 401),
wherein the dome cover includes a peripheral edge portion (Figs.5-7: the peripheral edge portion of the dome cover 103 that connects to the upper cover 101).
Matsuo fails to disclose wherein the dome cover is arranged eccentric to the housing;
a support portion configured to detachably support an external recording unit, and arranged between the camera unit and the substrate unit, wherein the support portion has substantially a plate shape with planes on front and back sides of the support portion, and the planes are arranged so as to be substantially perpendicular to an installation surface of the image capturing apparatus,
a vertex direction of the dome cover is inclined to a first direction perpendicular to the installation surface of the image capturing apparatus, and
wherein the support portion is arranged so as to overlap with the peripheral edge portion as viewed from the first direction.
However, Kondou teaches wherein the dome cover is arranged eccentric to the housing (As shown in Figs. 2 and 4, the cover 12 is not at the center of the casing 11);
a vertex direction of the dome cover is inclined to a first direction perpendicular to the installation surface of the image capturing apparatus (Fig.5: the surface of the base portion 16 contacting the attachment surface 18 corresponds to the installation surface.  The vertex direction of the cover 12 is tilted to the left side in Fig.5; it is inclined to the first direction perpendicular to the attachment surface 18).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo with the teaching of Kondou to have the dome cover arranged eccentric to the housing, and a vertex direction of the dome cover inclined to a first direction perpendicular to the installation surface of the image capturing apparatus, so as to provide a better angle of view for capturing images.
The combination of Matsuo and Kondou fails to disclose a support portion configured to detachably support an external recording unit, and arranged between the camera unit and the substrate unit, wherein the support portion has substantially a plate shape with planes on front and back sides of the support portion, and the planes are arranged so as to be substantially perpendicular to an installation surface of the image capturing apparatus,
wherein the support portion is arranged so as to overlap with the peripheral edge portion as viewed from the first direction.
However, Huerta et al. teaches a support portion (Figs.7 and 8: memory card reader 710 or 816) configured to detachably support an external recording unit (memory card), wherein the support portion has substantially a plate shape with planes on front and back sides of the support portion (As shown in Figs.7 and 8), and the planes are arranged so as to be substantially perpendicular to an installation surface of the image capturing apparatus (in the state shown in Fig. 3A and 3B, the two planes on the front and back sides of the memory card reader 710 or 816 would be perpendicular to the installation surface),
wherein the support portion is arranged so as to overlap with the peripheral edge portion as viewed from the first direction (As seen in Figs. 7 and 8, the memory card reader 710 or 816 overlap with the peripheral edge portion of the dome curved surface/contact surface 702 or 804).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsuo and Kondou with the teaching of Huerta et al. to have a support portion configured to detachably support an external recording unit, and arranged between the camera unit and the substrate unit, wherein the support portion has substantially a plate shape with planes on front and back sides of the support portion, and the planes are arranged so as to be substantially perpendicular to an installation surface of the image capturing apparatus, so as to allow the users to access the video record any time even when the internet is not available as oppose to web-based storage.  It would also have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to dispose the memory card anywhere near the vicinity of the camera unit and the substrate unit, e.g. the space between the camera unit 401 and the cover member 211 (Matsuo: Figs.5-7), to implement the required function of the memory card, and allow the user to easily access the memory card.

As to claim 2, Matsuo in view of Kondou and Huerta et al. discloses the image capturing apparatus according to claim 1, wherein the support portion is arranged such that one of the planes is arranged opposite the camera unit and the other of the planes is arranged opposite the substrate unit (when combining Matsuo and Huerta et al., the surveillance camera 1 in Matsuo would be modified to incorporate a memory card reader arranged in between the camera unit 401 and the cover member 211, with the two planes on the front and back side of the memory card reader being perpendicular to the bottom surface of the surveillance camera.  Therefore, one of the planes is facing the camera unit 401 and the other of the planes is facing the substrate unit/cover member 211).

As to claim 3, Matsuo in view of Kondou and Huerta et al. discloses the image capturing apparatus according to claim 1, wherein the external recording unit has substantially a plate shape with planes on front and back sides, and the planes are arranged so as to be substantially perpendicular to the installation surface of the image capturing apparatus when the external recording unit is attached to the support portion (Huerta et al.: Figs.7 and 8: since the memory card reader 710 or 816 has a plate shape, the memory card also has a plate shape in order to fit into the memory card reader.  As discussed in claim 1, in the state shown in Figs. 3A and 3B, the two planes on the front and back sides of the memory card reader 710 or 816 would be perpendicular to the installation surface; thus, when the memory card is attached to the memory card reader, it would be perpendicular to the installation surface as well).

As to claim 5, Matsuo in view of Kondou and Huerta et al. discloses the image capturing apparatus according to claim 1, wherein the external recording unit is arranged in a state in which one portion of the external recording unit protrudes relative to the substrate unit (In the combination of Matsuo and Huerta et al., it would have been obvious to a person skilled in the art to have the memory card protrude relative to the substrate unit/cover member 211, so as to allow the users to easily access the memory card).

As to claim 8, Matsuo in view of Kondou and Huerta et al. discloses the image capturing apparatus according to claim 1, wherein an attachable and removable direction in which the external recording unit is attached to and removed from the support portion matches a direction in which the housing is attached to and removed from a bottom cover (In the combination of Matsuo and Huerta et al., Matsuo is modified to include the memory card reader with the two planes on the front and back sides of the memory card reader 710 or 816 being perpendicular to the installation surface/bottom surface; thus the memory card would be attached to and removed from the memory card read in the direction perpendicular to the installation surface.  On the other hand, the upper cover 101 is attached to and removed from the lower cover 102 in the direction perpendicular to the installation surface, as shown in Figs.3 and 4.  Therefore, the attachable and removable direction in which the memory card is attached to and removed from the support portion matches a direction in which the upper cover 101 is attached to and removed from the lower cover 102).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (JP20131758174A, English translation attached) in view of Kondou (US 2015/0049242 A1) and Huerta et al. (US 2016/0127643 A1, cited by applicant) as applied to claim 1 above, and further in view of Ikoma et al. (US 6,525,766 B1).

As to claim 6, Matsuo in view of Kondou and Huerta et al. discloses the image capturing apparatus according to claim 1, but fails to disclose a shielding member made of a conductive material, wherein the shielding member is arranged between the substrate unit and the housing.
However, Ikoma et al. teaches a shielding member made of a conductive material (Fig.6; Col.1, lines 17-22: “A camera cover c made of metal and formed hemispherically covers the camera body from the underside”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsuo, Kondou and Huerta et al. with the teaching of Ikoma et al. to use a shielding member made of a conductive material, wherein the shielding member is arranged between the substrate unit and the housing (i.e., on the outside of the movable camera cases 13), so as to prevent unnecessary radiation produced from the electric circuit from being emitted outside (col.1, lines 17-22).

As to claim 7, Matsuo in view of Kondou, Huerta et al. and Ikoma et al. discloses the image capturing apparatus according to claim 6, wherein the shielding member has an opening into which the external recording unit is to be inserted, and wherein the external recording unit is arranged in a state in which one portion of the external recording unit protrudes through the opening (in the above combination, the surveillance camera 1 of Matsuo is modified to include a shielding member on the outside of the substrate unit/cover member 211.  It would also have been obvious to have an opening on the shielding member so that the memory card can be inserted through the opening on the shielding member, and have the memory card protrude through the opening so as to allow the users to access the memory card).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto (US 2010/0225802 A1) discloses a monitor camera comprising a pedestal to be attached to a mounting surface, an imaging device rotatably attached so as to be rotatable around the central axis L of the pedestal, and a dome-type cover.
Urano et al. (US 2016/0255255 A1) discloses an imaging apparatus includes a dome cover whose inside is a housing space for housing a lens module, an apparatus main body in a free pan rotation manner inside the dome cover.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENZHEN WU/               Examiner, Art Unit 2696   

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696